Citation Nr: 1701198	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from November 1968 to November 1972 and from January 1978 to January 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Board remanded this case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the November 2016 Informal Hearing Presentation, the Veteran's representative presented new contentions that require an addendum medical opinion.  The representative asserts that in the recent opinion of record, the examiner erroneously indicated that a diagnosis of OSA was required during service.  In addition, the representative contended that the Veteran is service-connected for an ulcer and gastroesophageal reflux disease (GERD) and his OSA is etiologically related to both disorders.  The representative appears to argue that there is a two-way causal relationship between those disorders and OSA.  That is, OSA is secondary to those disorders, or that OSA was present in service (and undiagnosed) and then resulted in those disorders as well as headaches (also service-connected) and bruxism (and thus, is evidence that the Veteran's undiagnosed OSA was present in service).  

In light of the foregoing, a medical addendum opinion should be obtained.  Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum opinion.  The examiner should review the record prior providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should note that an inservice diagnosis is not required.  The examiner should consider the lay evidence of reports of risk factors and OSA symptoms since service.  The examiner should additionally consider whether the fact that the Veteran developed headaches, bruxism, an ulcer, and GERD, are indicative that OSA had an inservice onset which then played a causative role in the development of these conditions.

Alternatively, the examiner should also should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any OSA is proximately due to, or the result of, the service-connected ulcer and GERD.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that OSA is permanently aggravated by the Veteran's service-connected ulcer and GERD.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


